 
 
Exhibit 10.1
 
LOCK-UP/LEAK-OUT AND
REGISTRATION RIGHTS AGREEMENT




THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into as of
August 12, 2005, between Fuel Corporation of America, a Delaware corporation
(the “Company”), and Tryant LLC, a Delaware limited liability company (“Tryant”
or the “Shareholder”).


RECITALS


WHEREAS, the Company intends to enter into an Agreement and Plan of Merger (the
“Merger Agreement”) between the Company, a wholly-owned Delaware subsidiary of
the Company (“Merger Sub”) and flexSCAN, Inc., a Delaware corporation
(“flexSCAN”), pursuant to which the execution and delivery of this Agreement is
a condition precedent to the closing of the Merger Agreement; and


WHEREAS, all capitalized terms not defined herein shall have the meanings
ascribed to them in the Merger Agreement; and


WHEREAS, in order to facilitate the consummation of the transactions
contemplated by the Merger Agreement and to provide for an orderly market for
the post-merger common stock of the Company (the “Reorganized Company Common
Stock”), the Company and Tryant have agreed to enter into this Agreement and to
restrict the sale, assignment, transfer, conveyance, hypothecation or alienation
of such Reorganized Company Common Stock, all on the terms set forth below.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.         Notwithstanding anything contained in this Agreement, the Shareholder
may transfer his/its shares of Reorganized Company Common Stock to his/its
affiliates, partners in a partnership, subsidiaries and trusts, or spouses and
lineal descendants for estate planning purposes, provided that the transferee
(or the legal representative of the transferee) executes an agreement to be
bound by all of the terms and conditions of this Agreement in connection with
the resale of the Reorganized Company Common Stock acquired.


2.         If the Reorganized Company determines to register any Common Stock
under the Securities Act of 1933 (the “Securities Act”) for sale in connection
with a public offering of Common Stock (other than pursuant to an employee
benefit plan or a merger, acquisition or similar transaction), the Reorganized
Company will give written notice thereof to Tryant and its designees and will to
the extent permitted by any party initiating such registration, include in such
registration statement any of the Reorganized
 
1

--------------------------------------------------------------------------------


 
Company Common Stock held by Tryant and its designees on the date that the
registration statement is filed, without cost or expense to them, save for their
respective attorneys’ fees and underwriting costs and sales commissions related
to the sale of their respective securities so held; provided, however if the
offering is to be firmly underwritten, and the representative of the
underwriters of the offering refuse in writing to include in the offering all of
the shares of the Reorganized Company Common Stock requested by the Reorganized
Company and others, the shares to be included shall be allocated first to the
Reorganized Company and any shareholders who initiated such registration and
then among the others based on the respective number of shares of the
Reorganized Common Stock held by such persons; and provided further, however,
that in the event that a registration statement is filed by the Reorganized
Company and all of the Reorganized Company Common Stock held by Tryant and its
designees is not included for resale in any such registration statement, then
the such shares that have not been included will no longer be subject to the
resale limitations of this Agreement and this Agreement shall forthwith become
void as it applies to such shares; and additionally, provided, further, however,
that if the SEC or any other regulatory agency or the Reorganized Company
determines that the shares of the Reorganized Company Common Stock held by
Tryant and its designees must be registered with the SEC and sold under an
effective registration statement, then the Reorganized Company agrees that it
shall (i) promptly file a registration statement with the SEC, without cost or
expense to Tryant and its designees save for their respective attorneys’ fees
and underwriting costs and sales commissions related to the sale of their
respective securities so held, covering such shares or (ii) solely based upon
the actual knowledge of the then existing officers and directors of the
Reorganized Company and the books and records of the Company and the Reorganized
Company, stipulate to the material facts of how Tryant acquired such shares from
the Company or the Reorganized Company in any legal proceeding brought by Tryant
or its designees to have a declaratory judgment entered by a court of competent
jurisdiction to the effect that such shares can be sold under Rule 144 of the
SEC or Section 4(2) of the Securities Act.
 
3.         Except as otherwise expressly provided herein, and except as the
Shareholder may be otherwise restricted from selling shares of Reorganized
Company Common Stock under applicable United States or state securities laws,
rules and regulations, the Shareholder may only sell Reorganized Company Common
Stock subject to the following conditions for the twelve (12) months commencing
on the Closing of the Merger Agreement (the “Lock-Up/Leak-Out Period”):



 
3.1
The Shareholder shall be allowed to sell 1/12th of the Shareholder’s shares of
Reorganized Company Common Stock per month for the twelve (12) months of the
Lock-Up/Leak-Out Period.




 
3.4
All shares shall be sold on a non-cumulative basis, meaning that if no
Reorganized Company Common Stock was sold during a month while Reorganized
Company Common Stock was qualified to be sold, those unsold shares could not be
sold in the next successive month; and like wise, if part of the Reorganized

 
2

--------------------------------------------------------------------------------


 
 
Company Common Stock that could be sold during any monthly period was sold, the
Shareholder may not cumulate the unsold portion of that month’s allotment to the
next month, and so forth. The Shareholder agrees that all sales will be made at
no less than the best “asked” prices, and no sales will be made at the “bid”
prices for the Reorganized Company Common Stock. 

 

 
3.5
Except as otherwise provided herein, all Reorganized Company Common Stock shall
be sold in “broker’s transactions” and the Shareholder will comply with the
“manner of sale” requirements as those terms are defined in Rule 144 of the
Securities and Exchange Commission during the Lock-Up/Leak-Out Period.




 
3.6
An appropriate legend describing this Agreement shall be imprinted on each stock
certificate representing Reorganized Company Common Stock covered hereby, and
the transfer records of the Company’s transfer agent shall reflect such
appropriate restrictions.




   
3.7
The Shareholder agrees that he/it will not engage in any short selling of the
Reorganized Company Common Stock during the Lock-Up/Leak-Out Period.

 
4.         Notwithstanding anything to the contrary set forth herein, the
Company may, in its sole discretion, at any time and from time to time, waive
any of the conditions or restrictions contained herein to increase the liquidity
of the Reorganized Company Common Stock or if such waiver would otherwise be in
the best interests of the development of the trading market for the Reorganized
Company Common Stock.


5.         In the event of: (a) a completed tender offer to purchase all or
substantially all of the Reorganized Company’s issued and outstanding
securities; or (b) a merger, consolidation or other reorganization of the
Reorganized Company with or into an unaffiliated entity that results in a
subsequent change in control of the Reorganized Company other than the Merger;
or (c) a sale of control of the Reorganized Company its current directors,
executive officers and controlling stockholders, then this Agreement shall
terminate as of the closing of such event and the Reorganized Company Common
Stock restricted pursuant hereto shall be released from such restrictions.


6.         Except as otherwise provided in this Agreement or any other
agreements between the parties, the Shareholder shall be entitled to his/its
respective beneficial rights of ownership of the Reorganized Company Common
Stock, including the right to vote the Reorganized Company Common Stock for any
and all purposes.


7.         The number of shares of Reorganized Company Common Stock included in
any monthly allotment that can be sold by the Shareholder and the per share
price restrictions covered by this Agreement shall be appropriately adjusted
should the
 
3

--------------------------------------------------------------------------------


 
Reorganized Company declare a dividend or distribution, undergo a forward split
or a reverse split or otherwise reclassify its shares of Reorganized Company
Common Stock.


8.         This Agreement may be executed in any number of counterparts with the
same force and effect as if all parties had executed the same document.


9.         All notices, instructions or other communications required or
permitted to be given pursuant to this Agreement shall be given in writing and
delivered by certified mail, return receipt requested, overnight delivery or
hand-delivered to all parties to this Agreement, to the Company at 1608 West
2225 South, Woods Cross, Utah 84087; and to the Shareholder, at the address
below. All notices shall be deemed to be given on the same day if delivered by
hand or on the following business day if sent by overnight delivery or the
second business day following the date of mailing.
 
10.        The resale restrictions on the Reorganized Company Common Stock set
forth in this Agreement shall be in addition to all other restrictions on
transfer imposed by applicable United States and state securities laws, rules
and regulations.


11.        If the Company or the Shareholder fail to fully adhere to the terms
and conditions of this Agreement, such party shall be liable to the other party
for any damages suffered by reason of any such breach of the terms and
conditions hereof. The Shareholder agrees that in the event of a breach of any
of the terms and conditions of this Agreement by the Shareholder, that in
addition to all other remedies that may be available in law or in equity to the
Company, a preliminary and permanent injunction, without bond or surety, and an
order of a court requiring the Shareholder to cease and desist from violating
the terms and conditions of this Agreement and specifically requiring the
Shareholder to perform his/its obligations hereunder is fair and reasonable by
reason of the inability of the parties to this Agreement to presently determine
the type, extent or amount of damages that the Company may suffer as a result of
any breach or continuation thereof.


12.        This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof, and may not be amended except
by a written instrument executed by the parties hereto.


13.        This Agreement shall be governed by and construed in accordance with
the laws of the State of California applicable to contracts entered into and to
be performed wholly within said State; and the Company and the Shareholder agree
that any action based upon this Agreement may be brought in the United States
and state courts of California only, and each submits himself/itself to the
jurisdiction of such courts for all purposes hereunder.


14.        In the event of default hereunder, the non-defaulting parties shall
be entitled to recover reasonable attorney’s fees incurred in the enforcement of
this Agreement.
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.
 

            FUEL CORPORATION OF AMERICA    
   
   
  Date:    8/12/2005                                            . By    /s/
Jeffrey Jenson  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Jeff D. Jenson, President

 

            SHAREHOLDER:          
TRYANT LLC
1608 West 2225 South
Woods Cross, Utah 84087
   
   
   
  Date:   8/12/2005                                                 . By     /s/
Jeffrey Jenson  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

 
 
5

--------------------------------------------------------------------------------

 

